EXHIBIT 10.01
CAMPBELL FUND TRUST
SUBSCRIPTION AGREEMENT
_______________
 
INSTRUCTIONS


The Trust and the trading advisor have attempted to minimize the paperwork
normally associated with subscribers participating in private placements. All
information that subscribers must provide is included in the Subscription
Agreement Signature Pages (a form of which is included as Appendix C to this
Memorandum), which must be returned to your financial advisor for processing.
Your financial advisor and the branch office manager must countersign your
signature pages before submission to the trading advisor.
 
Prospective Investors:
 
1.     Carefully read the entire Subscription Agreement and complete only the
Subscription Agreement Signature Pages.
 
 
2.
If there are joint purchasers and they are not either husband and wife or close
relatives who have the same principal residence, each joint purchaser must
complete the Subscription Agreement Signature Pages. In any event, all joint
purchasers must execute the appropriate sections of the Subscription Agreement
Signature Pages.

 
 
3.
Send the entire fully completed and executed original Subscription Agreement
Signature Pages and payment to your Financial Advisor’s office address. Your
Financial Advisor will countersign your Subscription Agreement Signature Pages
and forward the completed materials to the trading advisor.

 
 
4.
If requested by the trading advisor, each prospective investor that is an entity
must also provide evidence that the constitutional documents of the prospective
investor permit it to make investments in securities such as the Units, and that
all appropriate actions have been taken by the intended subscriber to authorize
the investment.

 
Financial Advisors:
 
 
1.
Subscription Agreement Signature Pages, payment and any other required documents
should be sent by the Financial Advisor:

 

     a)  to the administration or fund administration office of the selling
firm, or      b)  to the custodial firm if one is required, or      c)  to
Campbell Fund Trust, c/o Campbell & Company, Inc., 2850 Quarry Lake Drive,
Baltimore, Maryland 21209, Attn: Fund Administration.

 
 Subscriptions close on the last business day of each month and must be received
by the trading advisor AT LEAST FIVE BUSINESS DAYS prior to the last business
day of the month. However, the selling firm’s Fund Administration Department may
have an earlier cut-off for subscriptions.
 
If payment is being made by wire transfer or ACH Transaction, please see
Appendix E for instructions. Payments made by check must be received AT LEAST
FIVE BUSINESS DAYS prior to the last business day of the month, and personal
checks must be received AT LEAST SEVEN BUSINESS DAYS prior to the last business
day of the month.
 
If Financial Advisors have specific questions concerning the subscription
process, please call your Fund Administration Department or the trading
advisor’s Fund Administration Department at 800-698-7235.
 
The trading advisor does not disclose non-public personal information about
investors or former investors to third parties other than as described in the
Confidential Private Offering Memorandum, dated November 27, 2010, as amended or
supplemented from time to time (the “Memorandum”). Internal policies are in
place to protect confidentiality, while allowing investor needs to be served.
Only individuals who need to do so in carrying out their job responsibilities
may access investor information.
 
Please print or type your answer to each question. Insert “Not Applicable” or
“NA” if a question does not apply to you. Attach separate sheets if the space
given for any answer is insufficient.
 
Every Unitholder who has previously subscribed for Units in the Trust and who
wishes to make an additional subscription for Units must submit a dated and
executed “Additional Units Subscription Agreement,” a form of which is attached
hereto as Appendix D.
 
If the prospective investor is not a qualified investor or if the prospective
investor does not wish to subscribe for Units, return all of the enclosed
documents to the trading advisor. The enclosed documents may not be reproduced,
duplicated or delivered to any other person.
 
Capitalized terms used herein without definition are as used or defined in the
Memorandum and the Amended and Restated Declaration of Trust and Trust Agreement
(the “Trust Agreement”), which are incorporated herein by reference.
 
 

--------------------------------------------------------------------------------

 
CAMPBELL FUND TRUST
SUBSCRIPTION AGREEMENT
_______________


By executing the Subscription Agreement for the Campbell Fund Trust (the
“Trust”), the subscriber* makes and affirms all of the representations,
warranties, agreements, acknowledgements, and undertakings set forth herein. If
and when accepted by the managing operator, the Subscription Agreement shall
constitute a binding subscription for Units in the Trust. Each part of the
Subscription Agreement must be completed by the subscriber and by execution
thereof subscriber acknowledges that the managing operator, the Trust, and any
participating broker-dealers are relying upon the accuracy and completeness
hereof in complying with their respective obligations under applicable
securities laws.
 
An investment in the Trust is suitable only for sophisticated investors who have
the financial resources and the willingness to accept the risks inherent in an
investment in the Trust. The risks associated with an investment in the Trust
are described in the Memorandum. By signing the Subscription Agreement Signature
Pages (the “Signature Pages”) (a form of which is included at Appendix C to this
Memorandum), the subscriber hereby certifies to having received and carefully
read the Memorandum prior to deciding whether to invest in the Trust.
 
Because the trading advisor will rely on your answers in order to comply with
federal and state laws, subscribers must answer each question on the Signature
Pages unless directed to proceed to a later section. Incomplete Signature Pages
will be returned and may cause delays in the investment. Subscribers can be held
liable for any misstatement or omission in their Signature Pages.
 
By executing the Subscription Agreement , the subscriber represents that:  (a)
if an individual, the subscriber is at least 21 years old and legally competent
to enter into this Subscription Agreement; (b) if an entity, (i) the subscriber
has been duly formed, and is validly existing and is in good standing under the
laws of the jurisdiction of its formation with full power and authority to enter
into this Subscription Agreement, (ii) based upon a review of the subscriber’s
constitutional documents and/or based on consultation with counsel or advisors,
the subscriber is authorized to invest in the Trust; and (iii) the Signatory has
been authorized by the subscriber to execute and deliver these Signature Pages
on behalf of the subscriber; (c) the subscriber has received and read the
Memorandum; (d) the Signature Pages have been duly and validly authorized,
executed, and delivered by the subscriber; and (e) the Signature Pages, together
with the Subscription Agreement, constitute the valid, enforceable agreement of
the subscriber.
 
_________________________
 
* In connection with this Subscription Agreement, the term subscriber shall also
include subscriptions from related investors such as the spouse, children,
step-children, siblings, parents or other immediate relatives of a current
Unitholder living in the same household, as well as any related investing
entity, such as a trust, 401K account, foundation or other entity, provided that
the current Unitholder is the primary “decision maker” on behalf of these
related investors and further provided that the Unitholder exercises investment
control over such subscriptions.
 
                      
­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­
THE OFFERING OF THESE UNITS OF BENEFICIAL INTEREST (“UNITS”) IN CAMPBELL FUND
TRUST, A DELAWARE BUSINESS TRUST, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (“THE ACT”) OR CERTAIN STATE SECURITIES LAWS AND CANNOT BE RESOLD
UNLESS THEY ARE SUBSEQUENTLY REGISTERED UNDER THAT ACT AND SUCH LAWS, OR UNLESS
AN EXEMPTION IS AVAILABLE. THE UNITS ARE NOT TRANSFERABLE, ASSIGNABLE OR CAPABLE
OF BEING DISPOSED OF IN ANY OTHER WAY EXCEPT IN COMPLIANCE WITH THE RESTRICTIONS
ON TRANSFERABILITY CONTAINED IN THE TRUST CERTIFICATE AND TRUST AGREEMENT, AND
UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS. THE OFFERING IS DIRECTED TO
THOSE INVESTORS CAPABLE OF EVALUATING THE RISKS AND MERITS OF THE PROPOSED TRUST
PROGRAM (OR WHO HAVE BEEN ADVISED ACCORDINGLY BY AN INDEPENDENT PURCHASER
REPRESENTATIVE) AND CAN BEAR THE ECONOMIC RISK OF THE PROPOSED INVESTMENT. NO
ONE SHOULD INVEST IN THE UNITS WHO IS NOT PREPARED TO LOSE ALL OR A SUBSTANTIAL
PORTION OF THE INVESTMENT.
                      
­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­
 
 

--------------------------------------------------------------------------------

 
1.      REPRESENTATIONS AND WARRANTIES
 
  As an inducement to the Trust to accept this Subscription Agreement, by
executing this Subscription Agreement the subscriber hereby represents and
warrants to the trading advisor:
 

 
(A)
The subscriber:



 
(1)
understands that the Units have not been registered under the 1933 Act or any
similar state law and cannot be transferred or assigned without the consent of
the Trust and compliance with federal and state securities laws. The subscriber
will not transfer its Units unless: (a) such Units are registered under the 1933
Act and applicable state securities laws or the transfer is exempt therefrom;
and (b) the Trust consents to such transfer. The subscriber understands that the
Trust has no intention and no obligation to so register the Units and the Trust
has no obligation to consent to any transfer or assignment thereof;



 
(2)
acknowledges and agrees that, except with the consent of the Trust, the
subscriber will not enter into any swap or other derivative transaction with
respect or reference to the Units;



 
(3)
will not assign, transfer or otherwise dispose of, by gift or otherwise, any of
its Units except on the books of the Trust and with the prior written consent of
the Trust; and



 
(B)
Prior to the date of this Subscription Agreement, the subscriber has received
and read a copy of the Memorandum outlining, among other things, the
organization and investment objectives and policies of, and the risks, conflicts
of interest, and expenses of an investment in the Trust. The subscriber
acknowledges that in making a decision to subscribe for Units, the subscriber
has relied solely upon the Memorandum, the Trust Agreement, the most recent
annual report and accounts of the Trust (if any) and (where applicable) the most
recent unaudited monthly report, and independent investigations made by the
subscriber. The subscriber understands the investment objectives and policies
of, and the investment strategies which may be pursued by, the Trust. The
subscriber’s investment in the Trust is consistent with the investment purposes
and objectives, and cash flow requirements of the subscriber and will not
adversely affect the subscriber’s overall need for diversification and
liquidity.



 
(C)
The subscriber and/or its duly appointed representative(s) has had the
opportunity to ask questions of, and receive answers concerning the terms and
conditions of the offering, and to obtain information necessary to verify the
accuracy of the information provided. The subscriber has been afforded the
opportunity to obtain any additional information necessary to verify the
accuracy of any representation or information set forth in the Memorandum.




 
(D)
The subscriber has carefully reviewed and understands the various risks of an
investment in the Trust, including those summarized under “The Risks You Face”
and described in greater detail elsewhere in the Memorandum; the subscriber
understands that an investment in the Trust is speculative and the subscriber
can afford to bear the risks of an investment in the Trust, including the risk
of losing the subscriber’s entire investment.



 
(E)
The subscriber understands that the Trust and the trading advisor are subject to
conflicts of interest, including those summarized under “Conflicts of Interest”
in the Memorandum.



 
(F)
The subscriber has not reproduced, duplicated or delivered the Memorandum or
this Subscription Agreement to any other person, except to the subscriber’s
professional advisors or as instructed by the trading advisor.




 
(G)
The subscriber acknowledges that the trading advisor will receive substantial
remuneration from the Trust, including a Management Fee and Performance Fee. The
subscriber understands the method of the trading advisor’s compensation
described in the Memorandum and its risks, including that: (i) the Performance
Fee may create an incentive for the trading advisor to cause the Trust to make
investments that are riskier or more speculative than would be the case in the
absence of the Performance Fee; and (ii) the trading advisor may receive
increased allocations since the Performance Fee will be calculated on a basis
which includes realized and unrealized appreciation.




 
(H)
The subscriber agrees and is aware that:



 
(1)
no government agency has passed upon the Units or made any findings or
determination as to the fairness of this investment;



 
(2)
there are substantial risks of loss of investment incidental to the purchase of
the Units, including those summarized in the Memorandum; and



 
(3)
the representations, warranties, agreements, undertakings, and acknowledgements
made by the subscriber in this Subscription Agreement will be relied upon by the
trading advisor, the Trust, and the selling agents in determining the
subscriber’s suitability as a purchaser of the Units and the Trust’s compliance
with federal and other applicable securities laws. The subscriber affirms that
all such information is accurate and complete and may be relied upon (i) in
determining whether the subscriber is qualified to participate in this offering,
(ii) for purposes of determining the availability of an exemption from
registration for the offer and sale of the Units, (iii) as a defense in any
action relating to the Trust or the whether the subscriber is qualified to
participate in this offering, (iv) that such representations, warranties,
agreements, undertakings and acknowledgements by the subscriber shall survive
the acceptance of the subscriber as a Unitholder in the Trust.



 
 

--------------------------------------------------------------------------------

 
 
(I)
The subscriber is purchasing the Units for investment, for subscriber’s own
account, for no other person, and not with a view to distribution thereof. The
subscriber understands the effect of the limitations on disposition of the
Units, including the subscriber’s agreement herein that the Units will not be
resold without registration under the 1933 Act or an exemption therefrom. The
subscriber consents to implementation of such restrictions on transfer. The
Trust will not, and is not obligated to, register the Units on the subscriber’s
behalf.

 
 
(J)
The subscriber has such knowledge and experience in financial and business
matters that the subscriber is capable of evaluating the merits and risks of an
investment in the Trust and is able to bear such risks, and has obtained, in the
subscriber’s judgment, sufficient information from the Trust or its authorized
representatives to evaluate the merits and risks of such investment. The
subscriber has evaluated the risks of investing in the Trust and has determined
that the Trust is a suitable investment for the subscriber.

 

 
(K)
The subscriber can afford a complete loss of its investment in the Trust and can
afford to hold the Units for an indefinite period of time.

 
 
(L)
The subscriber is acquiring the Units subscribed for herein for investment
purposes only and not with a view to distribution or resale of such Units.

 

 
(M)
The subscriber has consulted with its own advisors and is fully informed as to
the legal and tax requirements regarding a purchase of the Units.

 

 
(N)
The subscriber, if a natural person, is at least 21 years of age and is legally
competent to execute and deliver this Subscription Agreement.

 

 
(O)
The subscriber represents and warrants that the execution, delivery, and
performance by the subscriber of this Subscription Agreement are within the
powers of the subscriber, have been duly authorized, and will not constitute or
result in a breach or default under or conflict with any order, ruling, or
regulation of any court or other tribunal or of any governmental commission or
agency, or any agreement or other undertaking, to which the subscriber is a
party or by which the subscriber is bound, and, if the subscriber is not an
individual, will not violate any provisions of the incorporation papers,
by-laws, indenture of trust, or partnership agreement, as may be applicable, of
the subscriber. The signature on this Subscription Agreement is genuine, and the
signatory, if the subscriber is an individual, has legal competence and capacity
to execute the same, or, if the subscriber is not an individual, the signatory
has been duly authorized to execute the same, and this Subscription Agreement
constitutes a legal, valid, and binding obligation of the subscriber,
enforceable in accordance with its terms.

 
 
(P)
The subscriber either is not required to be registered with the Commodity
Futures Trading Commission (“CFTC”) or to be a member of the National Futures
Association (“NFA”), or if required to be so registered is duly registered with
the CFTC and is a member in good standing of the NFA.

 

 
(Q)
The subscriber agrees that the tables in the Memorandum (see “Past Performance
of the Campbell Trust”) reflecting past performance of the Trust should be read
only in connection with the notes to such tables, and should not be interpreted
to mean that the Trust will have similar results or will realize any profits
whatsoever. Past performance is not necessarily indicative of future results.

 
 
(R)
The subscriber understands that:

 
 
(1)
in order to comply with regulations aimed at the prevention of money laundering,
the trading advisor will require verification of identity from all investors or
transferees of the Units to the extent required under applicable anti-money
laundering laws and regulations;

 
 
(2)
the trading advisor reserves the right to request such information as is
necessary to verify the subscriber’s identity. The trading advisor also reserves
the right to request such identification evidence in respect of a transferee of
Units; and

 
 
(3)
in the event of delay or failure by the subscriber or transferee to produce any
information required for verification purposes, the trading advisor may refuse
to accept the subscription or (as the case may be) to register the relevant
transfer and (in the case of a subscription for Units) any funds received will
be returned without interest to the account from which the monies were
originally debited.

 
 
 

--------------------------------------------------------------------------------

 
 
(S)
The subscriber hereby represents that to the best of its knowledge, the money
used to subscribe for the Units is not derived from any criminal enterprise or
activity.

 
 
(T)
The subscriber hereby represents that neither the subscriber, nor any owner
holding 10% or more of the subscriber’s equity, nor any senior management
official of the subscriber (director or executive officer or similar official),
nor any affiliate of the subscriber, is included on either of the following
lists or is a senior political figure or an immediate family member or close
associate of a senior political figure1:

 
 
(1)
the Office of Foreign Assets Control list of foreign nations, organizations and
individuals subject to economic and trade sanctions, based on U.S. foreign
policy and national security goals (please see
http://www.treasury.gov/offices/enforcement/ofac); or

 
 
(2)
Executive Order 13224, which sets forth a list of individuals and groups with
whom U.S. persons are prohibited from doing business because such persons have
been identified as terrorists or persons who support terrorism (please see
http://www.treasury.gov/offices/enforcement/ofac/programs/terror/terror.pdf).

 

 
(U)
The subscriber hereby agrees that the trading advisor is authorized and
instructed to accept and execute any instructions (including but not limited to
any instructions regarding subscriptions or withdrawals or any payments in
relation to the same or otherwise) in respect of the subscriber’s Units given by
the subscriber in written form, by facsimile or by telephone. If the
instructions are given by the subscriber by facsimile or by telephone, the
subscriber undertakes to confirm them in writing. The subscriber understands
that the trading advisor may rely conclusively upon, and shall incur no
liability in respect of, any action taken upon any notice, consent, request,
instruction or other instrument believed in good faith to be genuine or to be
signed by properly authorized persons.

 

 
(V)
All information which the subscriber has provided to the Trust concerning the
subscriber, the subscriber’s status, financial position, and knowledge and
experience of financial, tax, and business matters or the knowledge and
experience of financial, tax, and business matters of the person making the
investment decision on behalf of the subscriber, is correct and complete as of
the date set forth herein.

 

 
(W)
Prior to receiving notice of the trading advisor’s acceptance of any
subscription, the subscriber will notify the trading advisor immediately in
writing of any material change in any information furnished in the subscriber’s
Subscription Agreement.

 

 
(X)
After receiving notice of the trading advisor’s acceptance of any subscription,
the subscriber will immediately advise the trading advisor in writing of any
material change in the information furnished in the subscriber’s Subscription
Agreement, and the subscriber will provide at any time any additional
information the trading advisor may reasonably request concerning the
information furnished in the subscriber’s Subscription Agreement.

 

 
(Y)
The subscriber does hereby irrevocably constitutes and appoints the trading
advisor, and its successors and assigns, as the subscriber's true and
lawful representative and attorney-in-fact, with full power of substitution, in
the subscriber's name, place and stead, to:  (i) file, prosecute, defend, settle
or compromise litigation, claims or arbitrations on behalf of the Trust;
(ii) make, execute, sign, acknowledge, swear to, deliver, record and file any
documents or instruments, which may be considered necessary or desirable by
the trading advisor to carry out fully the provisions of the Trust
Agreement and/or this Subscription Agreement, as applicable; and (iii) to
perform all other acts contemplated by the Trust Agreement or as are necessary
or convenient to the operation of the Trust. This power of attorney shall be
deemed to be coupled with an interest and shall be irrevocable and survive and
not be affected by the subscriber's subsequent death, incapacity, 
incompetence,  disability,  termination, bankruptcy, insolvency, or dissolution;
provided, however, that such power of attorney will terminate when a transferee
of Units has been approved by the managing operator for admission to the Trust
as a substitute Unitholder, or upon the withdrawal of a Unitholder pursuant to a
periodic repurchase offer or otherwise.




 
(Z) 
 The subscriber represents and warrants that the subscriber is not using the
assets of an insurance company general account to purchase the Units.

 
 

   
1 A “senior political figure” is defined as a senior official in the executive,
legislative, administrative, military or judicial branches of a foreign
government (whether elected or not), a senior official of a major foreign
political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior political figure” includes any corporation,
business, or other entity that has been formed by, or for the benefit of, a
senior foreign political figure. “Immediate family” of a senior foreign
political figure typically includes the figure’s parents, siblings, spouse,
children and in-laws. A “close associate” of a senior foreign political figure
is a person who is widely and publicly known to maintain an unusually close
relationship with the senior foreign political figure, and includes a person who
is in a position to conduct substantial domestic and international financial
transactions on behalf of the senior foreign political figure.

 
 
 

--------------------------------------------------------------------------------

 
2.      SUBSCRIBERS SUBJECT TO ERISA OR SECTION 4975 OF THE CODE
 

 
(A)
 Benefit Plan Investors.  The Memorandum states that the managing operator may
limit investment by “benefit plan investors” to less than 25% of the total
capital of each class of equity interests of the Trust (not including
investments by the managing operator, certain other persons and their
affiliates). To help the managing operator determine whether investment by the
subscriber is included in the 25% limitation, the subscriber has accurately
answered the applicable questions regarding its status as a benefit plan
investor on the Execution Page for Subscription by an Entity. The subscriber, if
not a benefit plan investor, as described below, on the date this Subscription
Agreement is signed, agrees to notify the managing operator immediately if the
subscriber becomes a benefit plan investor. The term “benefit plan investor”
refers to (i) any “employee benefit plan,” as defined in the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), which is subject to the
fiduciary responsibility provisions of ERISA, (ii) any plan as defined in, and
subject to, Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), and (iii) any entity (“Plan Assets Entity”) deemed for any purpose of
ERISA or Section 4975 of the Code to hold assets of any such employee benefit
plan or plan due to investments made in such entity by already described benefit
plan investors. Benefit plan investors include, but are not limited to,
corporate pension and profit sharing plans, “simplified employee pension plans,”
Keogh plans for self-employed individuals (including partners), individual
retirement accounts, medical benefit plans, life insurance plans, church plans,
bank commingled trust funds for such plans and accounts, insurance company
separate accounts for such plans and accounts, and, under certain circumstances,
all or a portion of the general account of an insurance company.



 
(B)
ERISA Accounts.   If the subscriber is, or is acting on behalf of, an “employee
benefit plan” as defined in and subject to ERISA, or a “plan” as defined in, and
subject to, Section 4975 of the Code (a “Plan”), or a Plan Assets Entity (in
which case, the following representations and warranties are made with respect
to each Plan holding an investment in such Plan assets Entity) the individual
signing this Subscription Agreement on behalf of the subscriber, hereby further
represents and warrants as, or on behalf of, the fiduciary of the Plan
responsible for purchasing Units (the “Plan Fiduciary”) that: (a) the Plan
Fiduciary has con­sidered an investment in the Trust in light of the risks
relating thereto; (b) the Plan Fiduciary has determined that, in view of such
considera­tions, an investment in the Trust is consistent with the Plan
Fiduciary's responsibili­ties under ERISA; (c) the Plan's investment in the
Trust does not violate and is not otherwise inconsistent with the terms of any
legal document constituting the Plan or any trust agreement thereunder; (d) the
Plan's investment in the Trust has been duly authorized and approved by all
necessary parties; (e) none of the managing operator, U.S. Bank Trust National
Association (the “Trustee”), UBS Securities LLC, Royal Bank of Scotland (“RBS”),
Wilmington Trust Investment Management LLC, The Northern Trust Company, PNC
Financial Services Group, Inc., any selling agent, any of their respective
affiliates or any of their respective agents or employees:  (i) has investment
discretion with respect to the investment of assets of the Plan used to purchase
the Units; (ii) has authority or responsibility to or regularly gives investment
advice with respect to the assets of the Plan used to purchase the Units for a
fee and pursuant to an agreement or understanding that such advice will serve as
a primary basis for investment decision with respect to the Plan and that such
advice will be based on the particular investment needs of the Plan; or (iii) is
an employer maintaining or contributing to the Plan; (f) the Plan Fiduciary (i)
is authorized to make, and is responsible for, the decision to invest in the
Trust, including the determination that such investment is consistent with the
requirement imposed by Section 404 of ERISA that plan invest­ments be
diversified so as to minimize the risks of large losses, (ii) is independent of
the managing operator, the Trustee, UBS Securities LLC, RBS, Wilmington Trust
Investment Management LLC, The Northern Trust Company, PNC Financial Services
Group, Inc., each selling agent and each of their respective affiliates, and
(iii) is qualified to make such investment decision; and (g) taking into account
the following factors, and all other factors relating to the Trust, the
subscriber has concluded that investment in the Trust constitutes an appropriate
part of the Plan’s overall investment program: (i) there is a substantial risk
of a complete loss of the Plan’s investment; (ii) an investment in the Trust
will be illiquid, except for certain redemption rights; (iii) the Trust may
permit the aggregate investments by benefit plan investors to be twenty-five
percent (25%) or more of any class of equity interest of the Trust, in which
case the assets of the Trust will for purposes of ERISA and Section 4975 of the
Code be deemed assets of the Plans on whose behalf investments in the Trust are
made; and (iv) funds invested in the Trust will not be readily available for the
payment of employee benefits under the Plan. The subscriber further represents
and warrants that (a) the trustee of the Plan will hold the Plan’s Units in
trust, unless not required by ERISA; (b) the Plan fiduciary consents to the
payment of fees to the managing operator and has determined that the arrangement
for services by, and the fees to be paid to, the managing operator are
reasonable and the services to be performed by the managing operator are
appropriate and helpful to the Plan, all within the meaning of Section 408(b)(2)
of ERISA and Section 4975(d)(2) of the Code, and the Plan Fiduciary has received
the disclosures required by the applicable regulations promulgated under Section
408(b)(2) of ERISA; and (c) the subscriber consents on behalf of the Plan to and
has authorized the operation of the Trust as described in the Trust’s
Confidential Private Offering Memorandum and Disclosure Document.  The
subscriber will notify the managing operator, in writing, of (a) any
termination, substantial contraction, merger or consolidation of the Plan, or
transfer of its assets to any other plan; (b) any amendment to the Plan or any
related instrument which materially affects the investments of the Plan or the
authority of any fiduciary to authorize Plan investments; and (c) any alteration
in the identity of any fiduciary including the subscriber, who has the authority
to approve Plan investments. The subscriber will, at the request of the managing
operator, furnish the managing operator with such information as the managing
operator may reasonably require to establish that the purchase of the Units by
the Plan and the transactions to be entered into by the Trust and the holding of
any investment by the Trust do not violate any provision of ERISA or the Code,
including without limitation, those provi­sions relating to “prohibited
trans­actions” by “parties in interest” or “disqualified persons” as defined
therein.



 
(C)
Disqualified Person Status - Plans Subject to Section 4975 of the Code.  If the
subscriber is a Plan that is subject to Section 4975 of the Code, but is not
subject to ERISA, the subscriber has determined, after investigating the Plan’s
service providers, that RBS is not in any respect a “disqualified person” (as
such term is defined in Section 4975(e)(2) of the Code) with respect to the
Plan. The subscriber agrees and covenants that RBS will not while the Plan holds
Units become a disqualified person with respect to the Plan.

 
 
 

--------------------------------------------------------------------------------

 
3.      GENERAL TERMS
 

 
(A)
The subscriber acknowledges that (1) under the Advisory Agreement, the managing
operator, acting as the trading advisor, will not be liable to the Trust, or any
of its or their successors or assigns, except that the trading advisor shall be
liable to the Trust for losses, damages, costs, and expenses sustained by the
Trust, or any of its successors or assigns as a result of (i) acts or omissions
of the managing operator with respect to the Trust which constitute negligence
or misconduct; (ii) a material breach by the managing operator of the Advisory
Agreement; and (iii) a misleading or untrue statement of a material fact or
omission to state a material fact relating to or concerning the managing
operator in its capacity as trading advisor contained in the Memorandum, and (2)
under the Trust Agreement, the managing operator will not be liable, responsible
or accountable in damages or otherwise to the Trust or to any Unitholders, their
successors or assigns, except by reason of acts or omissions due to bad faith,
misconduct, negligence, or for not having acted in good faith in the reasonable
belief that his actions were in, or not opposed to, the best interest of the
Trust.



 
(B)
The subscriber agrees to indemnify and hold harmless the Trust, the trading
advisor, the managing operator and each other person, if any, who controls or is
controlled by any thereof, within the meaning of Section 15 of the 1933 Act,
against any and all loss, liability, claim, damage, and expense whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) arising out of or based upon
(1) any false representation or warranty or breach or failure by the subscriber
to comply with any covenant or agreement made by the subscriber in this
Subscription Agreement or in any other document furnished by the subscriber to
any of the foregoing in connection with this transaction, (2) delay or failure
by the subscriber to disclose any relevant details or provide the Trust or the
trading advisor with all the information requested by any of them, or (3) any
action for securities law violations instituted by the subscriber which is
finally resolved by judgment against the subscriber. The subscriber also agrees
to indemnify and hold harmless the Trust, the trading advisor and the managing
operator against any loss of any nature whatsoever arising to any of them as a
result of either of them acting upon facsimile or telephone instructions given
by the subscriber.



 
(C)
In the event that any provision of this Subscription Agreement is held to be
invalid or unenforceable in any jurisdiction, such provision shall be deemed
modified to the minimum extent necessary so that such provision, as so modified,
shall no longer be held to be invalid or unenforceable. Any such modification,
invalidity or unenforceability shall be strictly limited both to such provision
and to such jurisdiction, and in each case to no other. Furthermore, in the
event of any such modification, invalidity or unenforceability, this
Subscription Agreement shall be interpreted so as to achieve the intent
expressed herein to the greatest extent possible in the jurisdiction in question
and otherwise as set forth herein.




 
(D)
Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.



 
(1)
THIS SUBSCRIPTION AGREEMENT IS MADE PURSUANT TO AND SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW
AND NOTWITHSTANDING THE PLACE WHERE THIS SUBSCRIPTION AGREEMENT IS EXECUTED OR
THE LOCATION OF ANY OFFICE, VENTURE OR OPERATION OF THE TRUST, THE TRADING
ADVISOR OR THE SUBSCRIBER. ANY ACTION OR PROCEEDING RELATING IN ANY RESPECT TO
THIS SUBSCRIPTION AGREEMENT, THE OPERATION OF THE TRUST OR THE OFFERING OF THE
UNITS MAY BE BROUGHT AND ENFORCED IN THE CHANCERY COURTS OF THE STATE OF
DELAWARE OR (TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS THEREFOR) IN THE
COURTS OF THE UNITED STATES FOR THE DISTRICT OF DELAWARE, AND THE SUBSCRIBER AND
THE TRUST IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH STATE AND FEDERAL
COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING. THE SUBSCRIBER AND THE TRUST
IRREVOCABLY WAIVE ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO LAYING
THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN THE CHANCERY COURTS OF THE STATE
OF DELAWARE OR IN THE COURTS OF THE UNITED STATES FOR THE DISTRICT OF DELAWARE
AND ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.



 
(2)
THE SUBSCRIBER HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY CLAIM AGAINST THE TRUST, THE TRADING ADVISOR OR ANY AFFILIATE IN ANY
RESPECT TO THIS SUBSCRIPTION AGREEMENT, THE OPERATION OF THE TRUST OR THE
OFFERING OF THE UNITS.

 
4.      ADDITIONAL INFORMATION AND SUBSEQUENT CHANGES IN THE FOREGOING
REPRESENTATIONS
 
The trading advisor may request from the subscriber such additional information
as it may deem necessary to evaluate the eligibility of the subscriber to
acquire the Units, and may request from time to time such information as it may
deem necessary to determine the eligibility of the subscriber to hold the Units
or enable the Trust to determine its compliance with applicable regulatory
requirements or tax status, and the subscriber shall provide such information as
may be reasonably requested.
 
Each person acquiring Units must satisfy the foregoing both at the time of
subscription and at all times thereafter, until such person ceases to be a
Unitholder. Accordingly, the subscriber agrees to notify the Trust promptly if
there is any change with respect to any of the foregoing information or
representations and to provide the trading advisor with such further information
as the trading advisor may reasonably require.
 
 
 

--------------------------------------------------------------------------------

 
5.      STATE SECURITIES LAW LEGEND
 
Prospective investors from the following state should note the required legend
below.
 
FOR GEORGIA RESIDENTS ONLY
 
THE UNITS WILL BE SOLD IN RELIANCE ON THE EXEMPTION FROM SECURITIES REGISTRATION
CONTAINED IN PARAGRAPH 13 OF CODE SECTION 10-5-9 OF THE GEORGIA SECURITIES ACT
OF 1973, AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT IN A TRANSACTION WHICH IS
EXEMPT FROM SUCH ACT OR PURSUANT TO AN EFFECTIVE REGISTRATION UNDER SUCH ACT.
 
6.      SUBSCRIBER ELIGIBILITY


THE SUBSCRIBER WILL BE REQUIRED TO REPRESENT ON THE SUBSCRIPTION AGREEMENT
SIGNATURE PAGES THAT THE SUBSCRIBER QUALIFIES AS AN “ACCREDITED INVESTOR.”
 
(A)   Accredited Investor Status
 
Only individuals and entities that can certify that they are Accredited
Investors under one or more of the paragraphs below are eligible to invest in
the Trust.
 
(1)   Individual Investors:
 
The subscriber is an Accredited Investor because the subscriber has a net worth
(or joint net worth together with the subscriber’s spouse) in excess of
$1,000,000, excluding the value of personal residence1, and the subscriber has
no reason to believe that the subscriber’s net worth will not remain in excess
of $1,000,000 for the foreseeable future.
 
OR

The subscriber is an Accredited Investor because the subscriber has had an
individual annual adjusted gross income during the last two full calendar years
in excess of $200,000 (or joint income together with the subscriber’s spouse in
excess of $300,000) and reasonably expects to have an annual income in excess of
$200,000 (or joint income together with the subscriber’s spouse in excess of
$300,000) during the current calendar year and has no reason to believe that the
subscriber’s income will not remain in excess of $200,000 (or joint income in
excess of $300,000) for the foreseeable future.


(2)   Trusts:
 
The subscriber is an Accredited Investor because it is a trust (including an
insurance company separate account or bank collective trust, but not a revocable
trust), has total assets in excess of $5,000,000, was not formed for the
specific purpose of investing in the Trust, and its purchase is directed by a
sophisticated person as defined in Securities and Exchange Commission (“SEC”)
Regulation D.
 
OR
 
The subscriber is an Accredited Investor because it is a revocable trust which
may be amended or revoked at any time by the grantors thereof and all of the
grantors are Accredited Investors.
 
 
(3)
Employee Benefit Plans (Including Keogh Plans):

 
The subscriber is an Accredited 2Investor because it is an employee benefit plan
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and the decision to invest in the Trust was made by a plan
fiduciary (as defined in Section 3(21) of ERISA), which is either a bank,
savings and loan association, insurance company, or registered investment
adviser.
 
OR
 
The subscriber is an Accredited Investor because it is an employee benefit plan
within the meaning of ERISA and has total assets in excess of $5,000,000.
 
OR
 
The subscriber is an Accredited Investor because it is a self-directed plan and
all of its participants investing in the Trust through the plan are Accredited
Investors.


(4)   Individual Retirement Accounts:
 
The subscriber is an Accredited Investor because the beneficiary thereof is an
Accredited Investor.
 


(5)   Others:
 
The subscriber is an Accredited Investor because it is an organization described
in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”), a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of investing in the Trust, which has total
assets in excess of $5,000,000.
 
OR
 
The subscriber is an Accredited Investor because it is a plan established and
maintained by a State, its political subdivisions, or any agency or
instrumentality of a State or its political subdivisions for the benefit of its
employees and has total assets in excess of $5,000,000.
 
OR
 
The subscriber is an Accredited Investor because it is a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934.
 
OR
 
The subscriber is an Accredited Investor because it is an investment company
registered under the Investment Company Act of 1940 (the “Company Act”) or a
business development company as defined in Section 2(a)(48) thereof that was not
formed for the specific purpose of investing in the Trust.
 
OR
 
The subscriber is an Accredited Investor because it is a bank as defined in
Section 3(a)(2) of the 1933 Act, or any savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the 1933 Act, acting for its own
account or for the account of an Accredited Investor.
 
OR
 
The subscriber is an Accredited Investor because it is an insurance company as
defined in Section 2(13) of the 1933 Act, acting for its own account or for the
account of an Accredited Investor.
 
OR
 
The subscriber is an Accredited Investor because it is an entity which all of
the Unit owners and participants (i.e., all partners (including limited
partners) of a partnership, Unitholders of a corporation, and the grantor of a
grantor trust, but not the beneficiaries of a true trust) are Accredited
Investors.



 

   

 1 For purposes of determining the value of the primary residence to be excluded
from net worth, the subscriber should exclude any net equity in his or her
primary residence (i.e., the amount by which the current market value of the
residence exceeds the current outstanding balance of any mortgage or other
indebtedness secured by the residence). If the current outstanding balance of
any such mortgage or other indebtedness exceeds the current market value of the
residence, the amount of any such excess shall cause a reduction in the
investor’s net worth to the extent that such mortgage or other indebtedness
gives the lender recourse to the assets of the investor other than the residence
securing the mortgage or other indebtedness.

 
 
 

--------------------------------------------------------------------------------

 
CAMPBELL FUND TRUST
SUBSCRIPTION AGREEMENT SIGNATURE PAGES



2850 Quarry Lake Drive • Attn: Fund Administration • Baltimore, MD • 21209
Telephone: (800) 698-7235 • (410) 413-2600
(For New Subscriptions Only)

I.      SUBSCRIBER INFORMATION (Please Print Legibly):
 
All sections must be completed and signed properly. All fields which must be
acknowledged by the subscriber and/or the Financial Advisor.
 
1.
Account Title:
 
2.     
Brokerage/Custodial Account No.:
 
3.
Taxpayer ID or Social Security No.:
 
4.     
Citizen of or organized under the laws of:
 
5.
Primary Address:
         
 (No P.O. Boxes)
 
Street City  State   Zip Code
6.
Mailing Address:
         
(If different from Primary)
 
Street City State  Zip Code 
7.
Source of funds or wealth:
 
8.     
Email Address:
 
9.
Telephone Number:
 
10.     
Investor/Authorized Signer Date of Birth:
 

 
II.      FORM OF OWNERSHIP (Check only one from the list below):
 
ÿ   Individual1
ÿ   UGMA/UTMA3
ÿ   Corporation or Limited Liability Company2
ÿ   Partnership2
ÿ   Estate2
Joint Accounts1
ÿ   Tenants by/in Entirety
ÿ   Tenants in Common
ÿ   Joint Tenancy with Rights of Survivorship
ÿ   Community Property
Trust Accounts2 or 3
ÿ   Revocable or Grantor
ÿ   Other than Revocable or Grantor
IRA Accounts3
ÿ   Traditional                                ÿ  Rollover
ÿ   Roth
Pension/Profit Sharing Plans
ÿ   SEP3                                ÿ  401(k) 2
ÿ   DBP/DCP2                      ÿ  Simple IRA3
1 Primary Owner’s Social Security Number is required.
2 EIN/TIN is required.
3 Beneficial Owner’s Social Security Number and the Custodian’s TIN are
required.



III.SUBSCRIPTION AMOUNT:


The aforementioned subscriber hereby subscribes for $_____________________ of
Units ($25,000 minimum initial investment, unless the Managing Operator elects
to accept lesser amounts; and $2,500 for additional investments) upon the terms
and conditions specified herein and in the Confidential Private Offering
Memorandum, as amended (“Memorandum”) and the Trust Agreement (Appendix A to the
Memorandum), which are incorporated herein by reference. It is understood that
this subscription is subject to acceptance by the Managing Operator. In the
event that the subscriber’s subscription is not accepted, the subscriber’s
subscription payment shall be returned promptly to the subscriber, and this
Subscription Agreement shall be terminated for all purposes. Subscription funds
received and accepted by the Trust will be held in a separate bank account and
will be released to the Trust for futures, forward and option trading at a
closing each month. Confirmation of acceptance will be sent to the subscriber
evidencing their beneficial interest in Campbell Trust.


IV.RELATED ACCOUNT:
 
ÿ Check here if this account is related to an existing account. Unitholder
#:                                                                                                                                                   .
 
V.BENEFIT PLAN INVESTOR STATUS:
 
Subscriber agrees to immediately notify the Managing Operator upon any change to
the following representations.
 
Is the subscriber a benefit plan investor, (defined in Section 2(A) of the
Subscription Agreement), which includes but is not limited to individual
retirement accounts (IRAs), corporate pension and profit-sharing plans,
simplified employee pension plans, Keogh plans for self-employed individuals
(including partners) and medical benefits plans?     ÿ    Yes      ÿ     No
 
VI.  SUBSCRIBER ELIGIBILITY:
 

Only subscribers that can certify that they are “Accredited Investors” are
eligible to invest in the Trust. I have read the definition of “Accredited
Investor” set forth on page APPB-8 in Section 6(A) of the Subscription Agreement
and certify that I satisfy one or more of the requirements set forth in
Section 6(A).          Initial 

 
 
 

--------------------------------------------------------------------------------

 
VII.   SUITABILITY AND NATURE OF INVESTMENT:
 

 The subscriber understands that an investment in the Trust is speculative,
illiquid, and long-term, and does not constitute a complete investment program.
The subscriber confirms that the subscriber has (either alone or with the
subscriber’s financial advisors, if any) sufficient knowledge and expertise to
be able to evaluate the merits and risks of investing in the Trust. The
subscriber has considered the speculative and illiquid nature of an investment
in the Trust within the context of the subscriber’s total portfolio, understands
that Units of the Trust are only suitable for the risk segment of the
subscriber’s overall portfolio, and is willing and able to bear the various
risks of such an investment, including the risk of total loss.          Initial

 
VIII.   SUBSCRIBER(S) MUST SIGN AND DATE:
 
If and when accepted on behalf of the Trust by the Managing Operator, this
Subscription Agreement shall constitute a binding subscription for Units. By
signing below, the subscriber acknowledges, represents and agrees that it has
received, carefully read and will be bound by this Subscription Agreement, the
Memorandum and the Trust Agreement. The subscriber has read the Representations
and Warranties set forth in Sections 1(A) – (Z) (for all subscribers) and
Section 2 (if the subscriber is subject to ERISA) of the Subscription Agreement
(see Appendix B) and hereby certifies that each of them is true.
 
 
 
 
 Print Name of Investor/Authorized Signor (Add title if investor is an Entity)  
 Signature of Investor/Authorized Signor                   Date    
 
                                                      
 
 
 Print Name of Investor/Authorized Signor (Add title if investor is an Entity)  
 Signature of Investor/Authorized Signor                   Date            
 Print Name of Investor/Authorized Signor (Add title if investor is an Entity)  
 Signature of Investor/Authorized Signor                   Date

 
I have checked the following box if I am subject to backup withholding under the
provisions of Section 3406(a)(1)(C) of the Internal Revenue Code:  ð.
Under penalties of perjury, by signature above I hereby certify that the Social
Security Number or Taxpayer ID Number in Section I is my true, correct and
complete Social Security Number or Taxpayer ID Number and that the information
given in the immediately preceding sentence is true, correct and complete.
 
IX. FINANCIAL ADVISOR AND BRANCH INFORMATION (Please Print Legibly):
 
This section must be completed before the subscription can be processed.
 
We hereby certify that the subscriber is known to and is a client of the
Financial Advisor (“FA”), and that the FA has had substantial discussions with
the subscriber regarding the subscriber’s investment objectives. We confirm that
the FA has a reasonable basis for believing:  (1) that all of the
representations made by the subscriber in this Subscription Agreement, including
the legal authority to enter into the Subscription Agreement, are true and
correct, and (2) based on information obtained from the subscriber concerning
the subscriber’s investment objectives, other investments, financial situation
and needs, and any other information known to the FA, that an investment in the
Trust is suitable for the subscriber.
 
We confirm that the subscriber is aware of the financial terms, tax
consequences, liquidity, and other risks of an investment in the Trust, as set
forth in the Memorandum. Please print legibly.
 
1.
Financial Advisor Name:
 
2.     
Firm Name:
 
3.
Financial Advisor # (ID):
 
4.     
Branch Address:
 
5.
Email Address:
       
6.
Phone Number:
 
 
   

 

      Financial Advisor Signature (Required)   *Office Manager/Principal
Signature (If Required by Selling Firm)

                                                        
X.    CUSTODIAN/CLEARING FIRM INFORMATION (if applicable) / (Please Print
Legibly):
 
1.
Name of Custodian:
 
2.
Custodian's Mailing Address:
 
3.
Custodian's Tax ID Number:
 
4.
Custodian Signature*:
 

 
* If the Branch Office Manager/Principal of the Financial Advisor is authorized
to sign as the Custodian, another signature is not required here.
 
 
Custodian Medallion Signature Guarantee

 
SPECIMEN







